Case: 14-14554     Date Filed: 04/30/2015    Page: 1 of 3


                                                          [DO NOT PUBLISH]



                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                 No. 14-14554
                             Non-Argument Calendar
                           ________________________

                     D.C. Docket No. 1:07-cv-00135-MW-GRJ



BETA UPSILON CHI UPSILON CHAPTER AT THE
UNIVERSITY OF FL, A student organization at the
University of Florida on behalf of itself and its individual
members, et al.,
                                                                 Plaintiffs-Appellees,

                                           versus

J. BERNARD MACHEN, In his official capacity
as President of The University of Florida, et al.,

                                                               Defendants-Appellants.


                           ________________________

                    Appeal from the United States District Court
                        for the Northern District of Florida
                          ________________________

                                   (April 30, 2015)
               Case: 14-14554     Date Filed: 04/30/2015     Page: 2 of 3


Before JORDAN, JILL PRYOR, and ANDERSON, Circuit Judges.

PER CURIAM:

      We can assume arguendo that, pursuant to the mandate of the prior appeal in

this case, the only appropriate award of attorney’s fees would reflect that work

which “was reasonably related to, and reasonably contributed to, the success

achieved – i.e., the grant of the injunction pending appeal.” Although it is possible

that the district court awarded some additional fees, that is not clear to us.

Assuming arguendo that there may have been some error in that regard, Appellants

have failed in their initial brief on appeal to identify specific portions of the fee

award which would thus constitute error. Broad categories identified by

Appellants - e.g., discovery - are not sufficient identification, because Appellants

fail to explain how or why such categories, or any particular parts thereof, were

unrelated to and did not contribute to the success achieved. Similarly, with respect

to Appellants’ challenge to fees for work performed after the injunction pending

appeal was granted, Appellees would be entitled to fees for work reasonably

related to sustaining the injunction which had been obtained. In addition,

Appellees would be entitled to fees for work entailed in reasonably calculating,

seeking, and defending an award of attorney’s fees. Appellants’ brief on appeal

does not identify any portion of the fee award unrelated to such work. Nor does




                                            2
              Case: 14-14554     Date Filed: 04/30/2015    Page: 3 of 3


Appellants’ brief explain why the fees the district court awarded for the Appellee’s

work was unreasonable.

      We cannot conclude that the district court abused its discretion with respect

to the hourly rates. We reject Appellants’ argument that Appellees abandoned

their claim for $1283.00 in non-taxable district court costs.

      For the foregoing reasons, the judgment of the district court is

      AFFIRMED.




                                          3